1
     Elliot Gale (Bar #263326)
2    egale@gajplaw.com
     Joe Angelo (Bar #268542)
3    jangelo@gajplaw.com
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
5    Roseville, CA 95747
     916-290-7778 ph
6    916-721-2767 fax
7
     Attorneys for Plaintiff
8    Deborah Lasquade
9
                                  UNITED STATES DISTRICT COURT
10
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11
                                                         Civil Case No.: 2:19-cv-01132-MCE-DB
12

13    DEBORAH LASQUADE,                                  ORDER
14                   Plaintiff,

15           v.
16    EQUIFAX INFORMATION SERVICES,
      LLC; et. al.
17

18                   Defendants.

19

20           Pursuant to the stipulation of the Parties, Comenity Bank is dismissed with prejudice

21
      from the above-captioned action, and each party shall bear its own attorneys’ fees and costs.
      This case shall proceed on Plaintiff’s remaining claims.
22
             IT IS SO ORDERED.
23

24

25   Dated: February 12, 2020
26

27

28




                                                 ORDER -1-
